EXHIBIT 10.6
RESTRICTED STOCK PURCHASE AGREEMENT
     THIS AGREEMENT is made and entered into this ___ day of
                    , 20___, between The Goodyear Tire & Rubber Company, an Ohio
corporation, with its principal office at 1144 East Market Street, Akron, Ohio
44316-0001 (hereinafter referred to as the “Company”), and Name, Title, of the
Company residing at Address (hereinafter referred to as “Grantee”).
WITNESSETH: that
     WHEREAS, Grantee became an employee of the Company on                     ,
20___ and was appointed Title of the Company effective                     ,
20___; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company deemed it in the best interest of the Company and in furtherance of the
purposes of the 2008 Performance Plan of The Goodyear Tire & Rubber Company (the
“Plan”) to award restricted shares of the Common Stock, without par value, of
the Company (the “Common Stock”) to Grantee pursuant to the Plan on and subject
to the terms, conditions and restrictions set forth herein; and
     WHEREAS, in accordance with action duly taken by the Compensation Committee
of the Board of Directors and by the Board of Directors, the following sets
forth the terms, conditions and restrictions of the award.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, the parties hereby agree as follows:
SECTION 1. AWARD; PURCHASE AND SALE OF SHARES.
     The Company awards pursuant to the Plan and agrees to sell to Grantee, and
Grantee agrees to subscribe for and purchase from the Company, on and subject to
the terms and conditions set forth in this Agreement,                     
shares of Common Stock (the “Shares”) at a purchase price of one cent ($.01) per
share. The aggregate purchase price of $___ for the Shares shall be paid by
Grantee by check, payable to the order of the Company, or by such other method
as may be acceptable to the Company. The purchase and sale shall be consummated
at the principal offices of the Company at such time as shall be agreed upon by
the Company and Grantee, but in no event later than                     , 20_.
Upon receipt of the purchase price, the Company will cause a certificate or
certificates for the Shares to be issued to Grantee as the registered owner
thereof. Upon the purchase and issuance of the Shares, Grantee will be entitled
to receive dividends and exercise voting rights. Grantee agrees that the Shares
shall be subject to the restrictions on transfer set forth in Section 2 of this
Agreement and to the Purchase Option set forth in Section 3 of this Agreement.
Grantee hereby agrees that the Company shall retain, at its principal offices,
possession of the certificate or certificates representing the Shares, duly
endorsed in blank by Grantee or with duly executed stock power(s) attached, all
in a form suitable for the transfer of the Shares.

1



--------------------------------------------------------------------------------



 



SECTION 2. RESTRICTIONS ON TRANSFER.
     Grantee shall not have the right or power to, and shall not, sell, assign,
transfer, pledge, hypothecate, or otherwise dispose of, by operation of law or
otherwise, any of the Shares, or any interest therein, so long as and to the
extent that the Shares are subject to the Purchase Option of the Company
provided for at Section 3 of this Agreement.
SECTION 3. COMPANY PURCHASE OPTION.
     A. The Company shall have the right and option to purchase all of the
Shares from Grantee for one cent ($.01) per share (the “Option Price”), if
Grantee ceases to be employed by the Company for any reason (the “Purchase
Option”), except as expressly provided in Subsection B of this Section 3. The
Purchase Option of the Company will expire on                     , 20___ if
Grantee has been continuously employed from the date of this Agreement through
                    , 20_.
     B. In the event Grantee ceases to be an employee of the Company at any time
subsequent to                     , 20___ by reason of [his/her] death or
Disability (defined as termination of employment while receiving benefits under
a long-term disability income plan provided by a government or sponsored by the
Company or one of its Subsidiaries), the Purchase Option shall thereupon
terminate in respect of that number of the Shares which is equal to the product
of (i)                    , multiplied by (ii) a fraction the numerator of which
is the number of full calendar months elapsed during the period beginning on
                    , 20___ and ending on the date of the death or Disability of
Grantee, and the denominator of which is [36], and the Purchase Option shall be
exercised with respect to the remaining Shares.
     C. Notwithstanding anything herein to the contrary, in the event that a
Severance (as defined at Section 13 of the Plan) shall occur at any time after
                    , 20___, the Purchase Option of the Company shall
automatically terminate in respect of all of the Shares on the date on which
such Severance occurs.
     D. The Company may exercise the Purchase Option by delivering or mailing to
Grantee, or to [his/her] estate, at [his/her] address written notice of exercise
within 60 days after the termination of Grantee’s employment with the Company,
which notice shall specify the number of Shares to be purchased. The Company
shall thereafter tender to Grantee or [his/her] estate the option price in
respect of that number of Shares being purchased within 90 days after Grantee’s
termination of employment with the Company. If and to the extent the Purchase
Option is not exercised within the aforesaid 60-day period, or the purchase is
not completed within the aforesaid 90-day period, as the case may be, the
Purchase Option of the Company shall automatically expire.
     E. After the time when any of the Shares are required to be transferred to
the Company pursuant to Section 3 of this Agreement, the Company shall not pay
any dividend to Grantee on account of those Shares, or permit Grantee to
exercise any of the privileges or rights of a shareholder with respect to those
Shares, but shall, insofar as permitted by law, treat the Company as the owner
of the Shares.

2



--------------------------------------------------------------------------------



 



SECTION 4. EFFECT OF PROHIBITED TRANSFER.
     The Company shall not be required (a) to transfer on its books any of the
Shares that shall have been, or are purported or represented to have been, sold
or transferred in violation of any of the provisions of this Agreement; or
(b) to treat as owner of such Shares or to pay dividends to any transferee to
whom any such Shares shall have been, or are purported or represented to have
been, so sold or transferred.
SECTION 5. RESTRICTIVE LEGEND.
     All certificates representing the Shares shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under Federal or state securities laws:
The shares of stock represented by this certificate are subject to restrictions
on transfer and conditions of forfeiture set forth in the Restricted Stock
Purchase Agreement, dated                     , 20___, between the Company and
Grantee, which agreement is on file with, and available for inspection without
charge at the office of, the Secretary of the Company at 1144 East Market
Street, Akron, Ohio 44316-0001.
SECTION 6. CERTAIN RESALE LIMITATIONS.
     A. The Shares have been registered under the Securities Act for issuance
pursuant to the Plan. Grantee acknowledges that in the event he shall be deemed
to be an “affiliate” of the Company (within the meaning of that term as used in
Rule 144 promulgated under the Securities Act of 1933), a sale of all or a
portion of the Shares will be subject to certain provisions of said Rule 144
under the Securities Act.
     B. Grantee agrees that [he/she] will not sell, transfer, or otherwise
dispose of any of the Shares except in conformance with all applicable
provisions of the Securities Act and that the Company shall have no obligation
to cause the registration of the Shares for resale by Grantee if [he/she] is an
“affiliate” of the Company.
     C. A legend substantially in the following form will be placed on the
certificate or certificates representing the Shares:
The shares represented by this certificate may not be sold, transferred, or
otherwise disposed of in the absence of an effective registration statement
under that Act or an opinion of counsel satisfactory to the Company to the
effect that registration is not required.

3



--------------------------------------------------------------------------------



 



SECTION 7. ADJUSTMENTS.
     Any adjustments made pursuant to the provisions of the Plan (including
Section 4(c) thereof) by the Compensation Committee of the Board of Directors
shall be binding on Grantee.
SECTION 8. WITHHOLDING TAXES.
     A. Grantee acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to [him/her] any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
Shares.
     B. If Grantee elects in accordance with Section 83(b) of the Internal
Revenue Code to recognize ordinary income in respect of the Shares in 20___, the
Company will require, at the time of that election, that Grantee make an
additional payment to the Company for withholding taxes, the amount of which
shall be based on the difference, if any, between the purchase price of the
Shares and the Fair Market Value of the Shares as of the date of the purchase of
the Shares by Grantee.
SECTION 9. SEVERABILITY.
     The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.
SECTION 10. WAIVER.
     Any provision contained in this Agreement may be waived, either generally
or in any particular instance, by the Board of Directors of the Company.
SECTION 11. BINDING EFFECT.
     This Agreement shall be binding upon, and inure to the benefit of, the
Company and Grantee and their respective heirs, executors, administrators, legal
representatives, successors and assigns.
SECTION 12. NO RIGHTS TO EMPLOYMENT.
     Nothing contained in this Agreement shall be construed as giving Grantee
any right to be retained, in any position, as an employee of the Company.
SECTION 13. NOTICE.
     Any notice required or permitted hereunder shall be deemed served if
personally delivered, delivered by courier service or mailed by registered or
certified mail, postage prepaid, and properly addressed to the respective party
to whom such notice relates, at the addresses set forth in this Agreement or at
such different addresses as shall be specified by a notice given in the manner
herein provided.

4



--------------------------------------------------------------------------------



 



SECTION 14. ENTIRE AGREEMENT.
     This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements and understandings, whether oral or written,
pertaining to the Shares or otherwise relating to the subject matter of this
Agreement.
SECTION 15. AMENDMENT.
     This Agreement may be amended or modified only by a written instrument
executed by both the Company and Grantee.
SECTION 16. GOVERNING LAW.
     This Agreement shall be construed, interpreted and enforced in accordance
with the laws of the State of Ohio.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

              THE GOODYEAR TIRE & RUBBER COMPANY
 
       
 
  By:    
 
       
 
           Chairman of the Board, President and
 
           Chief Executive Officer
 
       
 
  Attest:   
 
       
 
                     Secretary
 
             
 
                      Grantee

5